DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsubo US 2017/0077897 cited in IDS dated 6/12/2020.
1.	Otsubo discloses a bonded body (Fig. 5) comprising: a supporting substrate (2); a piezoelectric material substrate (6) comprising a material selected from the group consisting of lithium niobate, lithium tantalate and lithium niobate-lithium tantalate ([0045]); and a bonding layer (3, 4, 5, 7) for bonding said supporting substrate and said piezoelectric material substrate, wherein said bonding layer comprises a material of silicon oxide ([0039]); and wherein a nitrogen concentration of an intermediate part (4, 5; [0040]-[0042]; e.g. item 5 as silicon oxynitride, hence there are nitrogen concentration) is higher than a nitrogen concentration of a piezoelectric material substrate-side bonding part (7; [0050]; e.g. Ti oxide, so no nitrogen concentration) and a nitrogen concentration of a supporting substrate-side bonding part (3; [0039], silicon oxide, so no nitrogen concentration), provided that said bonding layer is divided into said piezoelectric material substrate-side bonding part, said supporting substrate-side bonding part and said intermediate part between said piezoelectric material substrate-side bonding part and said supporting substrate-side bonding part, and wherein a carbon concentration of said intermediate part (4; [0040]; silicon carbide, hence there are carbon) is higher than a carbon concentration of said piezoelectric material substrate-side bonding part (7; no carbon) and a carbon concentration of said supporting-substrate side bonding part (3; no carbon).
2.	Otsubo discloses a fluorine concentration of said intermediate part (5; [0042]; adding fluorine) is higher than a fluorine concentration of said piezoelectric material substrate-side bonding part (7; no fluorine) and a fluorine concentration of said supporting substrate-side bonding part (3; no fluorine).
3.	Otsubo discloses said piezoelectric material substrate has a thickness of 4.0 µm or smaller ([0083]; 600 nm).
4.	Otsubo discloses a bonded body (Fig. 5) comprising: a supporting substrate (2); a piezoelectric material substrate (6) comprising a material selected from the group consisting of lithium niobate, lithium tantalate and lithium niobate-lithium tantalate ([0045]); and a bonding layer (3, 4, 5, 7) for bonding said supporting substrate and said piezoelectric material substrate, wherein said bonding layer comprises a material of silicon oxide ([0039]); and wherein a nitrogen concentration of an intermediate part (4, 5; [0040]-[0042]; e.g. silicon nitride, silicon oxynitride, hence there are nitrogen concentration) is higher than a nitrogen concentration of a piezoelectric material substrate-side bonding part (7; [0050]; e.g. Ti oxide, so no nitrogen concentration) and a nitrogen concentration of a supporting substrate-side bonding part (3; [0039], silicon oxide, so no nitrogen concentration), provided that said bonding layer is divided into said piezoelectric material substrate-side bonding part, said supporting substrate-side bonding part and said intermediate part between said piezoelectric material substrate-side bonding part and said supporting substrate-side bonding part, and wherein a fluorine concentration of said intermediate part (5; [0042]; adding fluorine) is higher than a fluorine concentration of said piezoelectric material substrate-side bonding part (7; no fluorine) and a fluorine concentration of said supporting-substrate side bonding part (3; no fluorine).
5.	Otsubo discloses said piezoelectric material substrate has a thickness of 4.0 µm or smaller ([0083]; 600 nm).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                

/Samuel S Outten/Primary Examiner, Art Unit 2843